Citation Nr: 0901999	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-25 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals, left fifth metatarsal fracture.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from January 2000 to September 2006, to include tours of 
duty in Afghanistan and Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 Rating Decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, granted 
service connection (with noncompensable ratings) for 
residuals, left fifth metatarsal fracture and for right 
sternoclavicular joint sprain (dominant).

The veteran submitted a timely Notice of Disagreement 
addressing the initial evaluations for both of the above 
noted disabilities.  On his VA Form 9 Appeal, however, the 
veteran stated that he only wished to appeal the evaluation 
of the residuals, left fifth metatarsal fracture.  Therefore, 
this decision is confined to the matter of the initial rating 
for the veteran's foot condition.


FINDING OF FACT

Disability due to the veteran's left foot disorder is 
manifested by symptoms of arthritis with associated painful 
motion.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for left 
foot arthritis has been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5003 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice it intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records.  The appellant was afforded a VA 
general medical examination in December 2006 and a VA foot 
examination in September 2007.  Significantly, the appellant 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000).


Increased Rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran asserts that he is entitled to a compensable 
evaluation for the residuals of a left fifth metatarsal 
fracture he suffered while he was in the Army.  He alleges 
that he has had pain and swelling since the accident, and 
difficulty with prolonged standing and walking.

The veteran broke his left fifth metatarsal and the cuboid 
bone of his left foot when his foot was run over by the wheel 
of a one-ton tow truck in December 2000.  In March 2001, the 
veteran was diagnosed with peroneal tendonitis in his left 
foot.  At the time of the diagnosis, the veteran complained 
of pain when walking and a tremendous amount of pain when 
running.

In June 2001, the veteran was diagnosed with arthritis in his 
left foot, based on X-rays.  The veteran told the doctor that 
he had pain in his left foot, and he could only run 100 yards 
before the pain became unbearable.

An undated report in the veteran's file notes that the 
veteran reported pain in his ankle and foot.  As the veteran 
was 21 at the time of the report, the Board determines that 
the report was generated at some point between March 2001 and 
March 2002.

In December 2006, in conjunction with the present claim, the 
veteran was seen for a general medical examination.  The 
veteran informed the examiner that he experienced pain in the 
dorsal aspect of his left foot, with recent increased pain in 
the ball of his left foot and swelling in the left ankle.  
During the examination, the range of motion of the veteran's 
left ankle was measured; he had dorsiflexion from 0 to 20 
degrees, and plantar flexion from 0 to 40 degrees.  X-rays 
taken during the examination resulted in normal radiographs 
of the left foot without significant bony abnormality 
identified.  The examiner diagnosed the veteran with 
residuals of a left foot injury with remote history of a 
fifth metatarsal bone fracture, healed.

The veteran was provided a second VA examination for his left 
foot in September 2007.  The veteran informed the examiner 
that he experienced daily pain subjectively rated at "six" 
on a scale of one to ten.  Flare-ups, which usually followed 
prolonged weight bearing and would last between 16 and 24 
hours, increased the level of pain to an "eight".  The 
veteran had not been prescribed bed rest in the previous 
year.  The veteran stated that he was employed and he could 
complete all routine activities of daily living as required.  
After walking or standard weight bearing for 45 minutes, 
however, he would have to sit down due to left foot pain.

On physical examination, the examiner found no hallux valgus 
or hammer toe formation.  There was minimal tenderness to 
palpitation of the fifth metatarsal fracture site and the 
fifth metatarsal neck, without any visible or palpable 
deformity.  The Achilles tendon had minimal tenderness to 
palpitation at the calcaneal insertion.  The examiner also 
noted tenderness of the plantar aspect of the distal 
metatarsal heads 1-5.  Ankle plantar flexion was 0 to 45 
degrees, and ankle dorsiflexion was 0 to 20 degrees.  X-rays 
showed normal radiographs of the left foot without 
significant bony abnormality.

Based on the veteran's condition, a number of diagnostic 
codes are potentially applicable.  As discussed below, under 
Diagnostic Code 5003, the veteran is entitled to a 10 percent 
evaluation.

Traumatic arthritis (Diagnostic Code 5010) is rated analogous 
to degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  For the 10 percent 
evaluation to apply in cases of noncompensable limitation of 
motion, the limitation of motion must still be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Notably, the Court of Appeals for 
Veterans Claims (Court) has held that "painful motion of a 
major joint or groups caused by degenerative arthritis, where 
the arthritis is established by x-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under [Diagnostic Code] 5003, even though 
there is no actual limitation of motion."  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

The veteran was diagnosed with arthritis of the left foot in 
June 2001, based on X-ray evidence.  Since the injury in 
December 2000, the veteran has consistently complained of 
pain after prolonged walking or standing.  Although tests 
showed that the veteran does not have issues with limitation 
of motion, he does have painful motion.  Under Diagnostic 
Code 5003, a 10 percent evaluation is appropriate for each 
group of minor joints (here, the left foot) affected by 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003; 
Lichtenfels, 1 Vet. App. at 488.  

The Board notes that subsequent X-rays showed normal 
radiographs of the left foot.  Although X-rays did not show 
arthritis during the VA examinations, the veteran is entitled 
to the benefit of the doubt.  38 C.F.R. § 3.102.  Based on 
the fact that the veteran was properly diagnosed with 
arthritis in 2001, the Board will assume that he continues to 
have arthritis, or a condition rated analogous thereto.

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  38 C.F.R. § 4.71a.  

Currently, the veteran's foot disability is rated analogously 
under the provisions of Diagnostic Code 5283.  There is no 
evidence of moderate malunion or nonunion of the fifth 
metatarsal bone, which is required for an evaluation under 
this diagnostic code.  The Board finds that evaluation under 
the criteria of Diagnostic Code 5283 is not appropriate.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Although the veteran has been diagnosed with residuals of a 
fracture of his fifth metatarsal, his residuals have 
generally been described as "minimal".  During his 
September 2007 examination, the examiner noted "minimal 
tenderness to palpitation" at the fracture site, "minimal 
tenderness to palpitation of the Achilles tendon", and 
"tenderness of the plantar aspect of the distal metatarsal 
heads 1-5."  At no point did the VA examiner describe the 
residuals as "moderate".  Without some medical finding that 
the veteran experiences moderate residuals from his healed 
metatarsal fracture, a compensable evaluation under this 
diagnostic code would be inappropriate.  The Board notes, 
however, that a sufficient worsening of the residuals from 
the foot injury could entitle the veteran to an evaluation in 
excess of 10 percent under this diagnostic code.

Diagnostic Code 5271 provides ratings based on limitation of 
motion of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  
38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

The December 2006 examination found that the veteran had 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 40 degrees.  The September 2007 examination determined 
that the veteran's dorsiflexion of the left foot was from 0 
to 20 degrees and his plantar flexion was from 0 to 45 
degrees.  Based on the most current findings, the veteran has 
complete range of motion in his ankle.  Thus, an evaluation 
under Diagnostic Code 5271 is not appropriate.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
veteran has not shown in this case is that his service-
connected foot disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization.  The veteran is employed and has not 
complained of any marked interference with his employment.  
Further, the veteran acknowledged that he can complete all 
routine activities of daily living as required.  Accordingly, 
the Board concludes that consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the 
veteran's service-connected foot condition.


ORDER

A 10 percent evaluation for arthritis of the left foot is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


